              Case 18-24148-LMI       Doc 125        Filed 06/10/20   Page 1 of 4




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

IN THE MATTER OF:
Fidel E. Flamini                                            CASE NO.: 18-24148-LMI

                                                            Chapter 13
                             Debtor

                       OBJECTION TO NOTICE OF POST-PETITION
                       MORTGAGE FEES, EXPENSES AND CHARGES

   Debtor, Fidel E Flamini, by and though undersigned counsel, files this Objection to Notice

of Post-Petition Mortgage Fees Expenses and Charges and in support thereof states as follows:

   1. Two Notice of Post-Petition Mortgage Fees, Expenses and Charges were filed on June

19, 2019 and March 20, 2020, by U.S. Bank National Association (“Creditor”).

   2. The Debtor’s confirmed First Modified Plan cures and maintain the Creditor’s claim.

   3. The Notices of Post-Petition Fees filed by the Creditor, as outlined below, charge the

Debtor a total of $3,288.00 in post-petition fees.


        Description                   Date Incurred                   Amount
        Foreclosure attorney fees:    2/28/2019                       $330.00
        Objection to sale
        Proof of Claim                1/16/2019, 4/2/2019             $750.00
        Property inspection fees      6 separate inspections          $99.00
        Plan review and Objection     1/31/2019, 4/9/2019             $650.00
        to plan
        Mediation (1st phase)         6/10/2019                       $700.00
        Property inspection fees      7 separate inspections          $384.00
        Mediation (2nd phase)         9/16/2019                       $375.00


   4. Debtor asserts that the post-petition fees of $3,288.00 is excessive and should be

disallowed and removed from Debtor’s mortgage balance. The court in In re Porter, 399 B.R.

113, 119 (Bankr. D.N.H. 2008) analyzed the nature of post-petition fees concluding that:
              Case 18-24148-LMI       Doc 125      Filed 06/10/20     Page 2 of 4




              Many bankruptcy courts have held under analogous
              circumstances that simple tasks like reviewing numbers and
              filing in pre-printed, readily available blank forms as part of
              bankruptcy proceedings are costs best borne by creditors
              themselves, and should not be imposed on debtors via
              attorneys’ fees. Cf. In re Madison, 337 B.R. 99, 105 (Bankr. N.D.
              Miss. 2006) (finding that preparing and filing a proof of claim is
              “ministerial in nature” for which no attorneys’ fees should be
              allowed); In re Staggie, 255 B.R. 48, 56 & n.6 (Bankr. D. Idaho
              2000) (noting that preparing a proof of claim is a task better left
              to the creditors’ own staff and that it is “not unreasonable to
              expect the creditor’s own staff to fill in the blanks of the form for
              a proof of claim, or to complete a loan payoff statement”).

   5. Debtor asserts that charging $3,288.00 in fees for filing a proof of claim, reviewing

a plan with one secured creditor, conducting 13 post-petition property inspections,

attending the Court Ordered mortgage modification mediation is an additional and unjust

burden, on the Debtor who is curing the pre-petition default. As with In re Jaramillo, No. 09-

33957 (Bankr. S.D. Fla March 1, 2010), the court found no justification for the creditor

“incurring any fees in this case to protect its interest as the mortgage is admittedly non-

modifiable and otherwise unaffected by this bankruptcy case”. Debtor maintains there is no

justification for the Creditor to charge $3,288.00 in post-petition fees and that such fees

should be reduced to $1,644.00.



    WHEREFORE, the Debtor, Fidel E Flamini, prays that this Honorable Court sustain the
instant Objection to the Notice of Post-Petition Mortgage Fees, Expenses and Charges.

   I HEREBY CERTIFY that a I am admitted to the Bar of the United States District court for
the Southern District of Florida and am in compliance with the additional qualifications to
practice in this Court set forth in Local Rule 2090-1(A).

Dated June 10, 2020
Case 18-24148-LMI   Doc 125   Filed 06/10/20   Page 3 of 4




                              Submitted by:

                              /s/ Rachamin Cohen
                              Rachamin “Rocky” Cohen, Esq.
                              Attorney for Debtor
                              Florida Bar No. 96305
                              12 SE 7th Street
                              Suite 805
                              Fort Lauderdale, FL 33301
                              Telephone: 305-570-2326
                              Email: Rocky@lawcls.com
              Case 18-24148-LMI       Doc 125     Filed 06/10/20   Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been forwarded
by CM/ECF to Nancy Neidich Trustee, and all additional parties on the attached list, this 10th
day of June 2020.

         Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
         Nancy Neidich               e2c8f01@ch13miami.com
         Jessica Hicks               bankruptcynotices@kasslaw.com
         Nicole Noel                  bankruptcynotices@kasslaw.com

       I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court
for the Southern District of Florida and am in compliance with the additional qualifications
to practice in this Court set forth in Local Rule 2090-1(A).


                                            Submitted by:
                                            /s/ Rachamin Cohen
                                            Rachamin “Rocky” Cohen, Esq.
                                            Attorney for Debtor
                                            Florida Bar No. 96305
                                            Cohen Legal Services, PA
                                            12 SE 7th Street, Suite 805
                                            Fort Lauderdale, FL 33301
                                            Telephone: 305-570-2326
                                            Email: rocky@lawcls.com

VIA USPS:
Christiana Trust
501 Carr Rd. #100
Wilmington, DE 19809

Rushmore Loan Management Services, LLC
PO Box 55004
Irvine, CA 92619
